DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on 2/17/2021 is acknowledged.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/17/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 recites that at least one orifice is configured to deliver liquid substantially horizontally from the interior volume to the compartment.  However, claim 1, upon which claim 8 depends, requires each orifice to deliver liquid from the interior volume to the compartment at an angle of between 5 and 85 degrees.  .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carlsson et al. (U.S. Patent No. 9,539,175).
Regarding claim 1, Carlsson et al. discloses a container system (title; figures 3-4) comprising:
at least one flexible wall (figure 3A, reference #31; figure 3B, reference #41; figure 3C, reference #51; figure 4A, reference #62; figure 4B, reference #72, figure 4C, reference #82) defining a compartment capable to contain a dissolvable solid or concentrate (figure 3A, reference #30; figure 3B, reference #40; figure 3C, reference #50; figure 4A, reference #60; figure 4B, reference #70; figure 4C, reference #80);
a support adjacent a first end of the at least one flexible wall (figures 3A-4C, top center wall with tab having hole for support); and
a nozzle assembly coupled to a second end of the at least one flexible wall, the second end distal from the first end (reference #110 and 200), the nozzle assembly comprising a hollow body defining a longitudinal axis (reference #122);
wherein the hollow body further defines a plurality of orifices through a wall thereof, each orifice able to form a fluid connection between an interior volume within the hollow body and the compartment, and each orifice configured to deliver liquid from the interior volume to the compartment in a direction having an angle of between 5° and 85° from a direction of the longitudinal axis (reference #113; see figures 4A and 4B with arrows indicating fluid from interior volume to compartment along inclined walls).
Regarding claim 2, Carlsson et al. discloses a frangible seal configured to limit transfer of material from the compartment through the nozzle assembly until the frangible seal has been broken (figure 3A, reference #34 and 35; figure 3B, reference #44 and 45; figure 3C, reference #54 and 55; figure 4A with seals not labeled; column 3, lines 23-48).
Regarding claim 3, Carlsson et al. discloses wherein the frangible seal comprises an adhesive bonded to the at least one flexible wall within the compartment (figure 3A, reference #34; figure 3B, reference #44; figure 3C, reference #54; figure 4A with seals not labeled; column 11, lines 59-67 (seen from figures that seals are bonded to walls and are adhered to each other until ruptured by pressure)).
Regarding claim 4, Carlsson et al. discloses a port capable to couple a fluid conduit to the nozzle assembly (reference #116 and 117; column 10, lines 27-32).
Regarding claim 5, Carlsson et al. discloses wherein only a single fluid conduit connects the compartment to an exterior of the container system at any one time (figures 3-4, reference #200).
Regarding claim 6, Carlsson et al. discloses wherein the nozzle assembly is configured to receive a solution from the compartment and deliver the solution to a conduit external to the compartment 
Regarding claim 7, Carlsson et al. discloses wherein the at least one flexible wall defines at least one seam adjacent the nozzle assembly at the second end of the at least one flexible wall (figure 4B, reference #72), and wherein at least one orifice of the plurality is configured to deliver liquid from the interior volume to the compartment in a direction substantially parallel to the at least one seam (figure 4B, see arrows indicating liquid flow that is parallel to seam 72).
Claim(s) 1, 4 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orszullok (U.S. Patent Pub. No. 20150029817).
Regarding claim 1, Orszullok discloses a container system (figures 1-3 and 5) comprising:
at least one flexible wall (figure 1, reference #1 and 4; [0037]) defining a compartment capable to contain a dissolvable solid or concentrate (figure 1, reference #2 and 3);
a support adjacent a first end of the at least one flexible wall (see figure 2, bottom flange where numeral 8 is pointing; figure 4, reference #21; [0055]); and
a nozzle assembly coupled to a second end of the at least one flexible wall, the second end distal from the first end (figures 1 and 2 at top where arrows indicating fluid flow enters and exits; figure 7), the nozzle assembly comprising a hollow body defining a longitudinal axis (figure 1, where numeral 6 is pointing; figure 2, where reference #7 enters; figure 7, with dotted line);
wherein the hollow body further defines a plurality of orifices
Regarding claim 4, Orszullok discloses a port capable to couple a fluid conduit to the nozzle assembly (figures 1 and 2, reference #7).
Regarding claim 6, Orszullok discloses wherein the nozzle assembly is configured to receive a solution from the compartment and deliver the solution to a conduit external to the compartment (figures 1 and 2, reference #8 and 9).
Regarding claim 7, Orszullok discloses wherein the at least one flexible wall defines at least one seam adjacent the nozzle assembly at the second end of the at least one flexible wall (figure 2, where numeral 4 is pointing), and wherein at least one orifice of the plurality is configured to deliver liquid from the interior volume to the compartment in a direction substantially parallel to the at least one seam (figure 2, see arrows indicating liquid flow that is parallel to seam; see figure 7, reference #17 has orifices that are capable to deliver fluid horizontally).
Regarding claim 8, Orszullok discloses wherein the at least one seam comprises a horizontal bottom seam (figure 2, where numeral 4 is pointing), and wherein at least one orifice of the plurality is capable to deliver liquid substantially horizontally from the interior volume to the compartment (figure 2, see arrows indicating liquid flow that is parallel to seam; see figure 7, reference #17 has orifices that are capable to deliver fluid horizontally).  It is noted that the term “bottom” is a relative term based on the viewer’s orientation and reference to position, and no frame of reference has been recited or precisely pointed out.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlsson et al.
Regarding claim 9, Carlsson et al. discloses all the limitations as set forth above.  However, the reference is silent as to the distance the nozzle extends into the compartment.  As the fluid circulation and mixing action are variables that can be modified, among others, by adjusting said nozzle distance into the compartment, the precise distance would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed. As such, without showing unexpected results, the claimed distance cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the distance the nozzle extends into the compartment in the apparatus of Carlsson et al. to obtain the desired fluid circulation and mixing action (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH INSLER/Primary Examiner, Art Unit 1774